Citation Nr: 0328968	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  02-16 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a fracture of the right first metacarpal (right 
thumb). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




REMAND 

The veteran served on active duty from October 1948 to August 
1952.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In August 2002, the criteria for rating a thumb disability on 
the basis of ankylosis or limitation of motion were amended 
38 C.F.R. § 4.71a, Diagnostic Codes 5224, 5228 (2003), which 
have not been considered by the RO.  Where a regulation 
changes after the claim has been filed and before the appeal 
process has been concluded, the claim must be considered 
under the pre-amendment and post-amended version.  See 
VAOPGCPREC 3-2000. 

Therefore, to ensure due process, the case is REMANDED for 
the following action:

1.  Ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5103 and 5103A, and any 
other applicable legal precedent.  

The notice should include the type 
of evidence required to substantiate 
the claim and that VA will obtain 
records in the custody of a Federal 
agency, including VA records, that 
he identifies; and that he is 
responsible for identifying and 
submitting records not in the 
custody of a Federal agency, such as 
State or local governments, private 
medical-care providers, current or 
former employers and other 
non-Federal governmental sources, 
unless he signs a release, which 
would authorize VA to obtain them.
2.  Schedule the veteran for orthopedic 
examination in order to assess the degree 
of service-connected right thumb 
disability.  The examiner should measure 
the gap, if any, between the thumb pad 
and the fingers with the thumb attempting 
to oppose the fingers.  The examiner 
should also comment on functional loss 
due to pain and weakness, limitation of 
motion of other digits affected by the 
thumb, or interference with overall 
function of the hand.  The claims folder 
must be made available to the examiner 
for review prior to the examination.  

3.  Following completion of the above, 
adjudicate the claim, applying the new 
criteria, 38 C.F.R. § 4.71a, Diagnostic 
Codes 5224 and Note, 5228.  Also, 
determine whether osteoarthritis 
established by X-ray (March 2002 report 
of VA examination) is associated with the 
service-connected disability.  If any 
determination is adverse to the veteran, 
furnish him and his representative a 
supplemental statement of the case.  

The veteran is notified that he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



_________________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



